DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-5,7-17,19-27 and 29-39 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 recites:
A method, comprising: 
presenting, by a processor on a display, a series of requested motions to be performed by an individual; 
receiving, by the processor, motion data from a sensor worn by the individual, the motion data recording movement of a body-joint of the individual performing the series of requested motions, wherein the movement of the body-joint moves a cursor presented on the display while a sight-line between the sensor and the display is obstructed;
analyzing, by the processor, the received motion data to determine a cognitive-motor impairment score for the individual; and 
reporting, by the processor, the cognitive-motor impairment score for the individual.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, fall under “Certain Methods of Organizing Human Activity” because the steps of providing a person with instructions, the person performing an action based on the instructions, analyzing the person’s motion, and generating a score based on the observed motion is directed towards managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules or instructions). MPEP § 2106.04(a)(2)(II)
The highlighted portion also covers performance of the limitation in the mind but for the recitation of generic computer components.
That is, other than reciting a computer with a high level of generality to implement the abstract concept, nothing in the claim elements precludes the step(s) from practically being performed in the mind.
For example, but for the processor, analyzing a person’s motion data may be performed by a person either mentally, or with pen and paper.
Similarly, but for the processor, determining a score based on the analysis of data may be performed by a person either mentally, or with pen and paper.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 2-5 reciting limitations further defining the abstract data structure for display, claims 7-12, 38-39 reciting limitations further defining the abstract concept of processing the received data, which may be performed in the mind but for recitation of generic computer components, and/or may be a method of managing relationship or interactions between people).  
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
a processor on a display;
receiving, by the processor, motion data from a sensor worn by the individual, the motion data recording movement of a body-joint of the individual performing the series of requested motions, wherein the movement of the body-joint moves a cursor presented on the display while a sight-line between the sensor and the display is obstructed.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
Based on the specification, the terms “processor”, “display”, and “sensor” are recognized as representing known classes of structures that can perform the functions set forth in the claim, e.g., Specification as originally filed on 19 September 2016 page 22 paragraph 0055 disclosing a general purpose processor, page 10 paragraph 0031 disclosing computer laptop/desktop/tablet/cell phone/TV/eye-glasses/other means of visualization as a generic device that performs the generic function of displaying data, page 9-10 paragraph 0030-0031 disclosing generic sensors as a generic device that performs the generic function of tracking human motion.
The processor, as discussed above, is a generic computer recited with a high level of generality as a tool to implement the abstract concept, and amounts to mere instructions to apply an exception. MPEP 2106.05(f)
Similarly, the display is a generic computer function that has been recited with a high level of generality to display instructions, without specific details on what the series of requested motions are or how they would be presented on such a display, and amounts to mere instructions to apply an exception. MPEP 2106.05(f))
 The use of a motion sensor to move a cursor on a screen without line of sight to a display add insignificant extra-solution activity to the abstract idea (such insignificant application or data-gathering) MPEP 2106.05(g))
These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. MPEP 2106.05(h) 
It should be noted that because the courts have made it clear that mere physicality or  tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis MPEP 2106.05(I) referencing Alice.
The display of instructions to a user, recording motion data, and display of results of an analysis merely add insignificant extra-solution activity to the abstract idea, and amounts to mere data gathering, and to insignificant application, e.g. displaying results. MPEP 2106.05(g))
Dependent claim(s) recite(s) additional subject matter which amount to limitation(s) consistent with the additional element(s) in the independent claims (such as claim(s) 38 reciting an interactive interface, additional limitation(s) which is/are directed towards a generic computer invoked to display data, MPEP 2106.05(f)).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: a processor on a display; receiving, by the processor, motion data from a sensor worn by the individual, the motion data recording movement of a body-joint of the individual performing the series of requested motions, wherein the movement of the body-joint moves a cursor presented on the display while a sight-line between the sensor and the display is obstructed; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
The display of data, collection of data from a generic sensor, and display of results on a generic display have been recited with a high level of generality such as to encompass all possible known techniques to one of ordinary skill in the art and amount to mere functionally claiming of an intended result. The Specification discloses that well-known computers with display, e.g. laptop/desktop/tablet/cell phone, and motion sensors, e.g. accelerometer/gyroscope/magnetometer sensor, may be used to performing these nominal or tangential steps, and amount(s) to element(s) that have been recognized as well-understood, routine, and conventional activity in particular fields (Specification as originally filed on 19 September 2016 page 22 paragraph 0055 disclosing a general purpose processor, page 10 paragraph 0031 disclosing computer laptop/desktop/tablet/cell phone/TV/eye-glasses/other means of visualization as a generic device that performs the generic function of displaying data, page 9-10 paragraph 0030-0031 disclosing generic sensors as a generic device that performs the generic function of tracking human motion).
In particular, Grewal (Sensor-Based Interactive Balance Training with Visual Joint Movement Feedback for Improving Postural Stability in Diabetics with Peripheral Neuropathy: A Randomized Controlled Trial) discloses that validated body-worn technology that does not need a camera is well-understood, routine, and conventional in the pertinent art (page 568 column 2 paragraph 3-4). Synnott (WiiPD—Objective Home Assessment of Parkinson's Disease Using the Nintendo Wii Remote, previously mailed on 18 March 2022) discloses using a remote to control the on-screen cursor as well-understood, routine, and conventional in the pertinent art (page 1306 column 2 paragraph 1).
Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim(s) 38 reciting an interactive interface;  e.g., similar to the functionality of a web browser’s back and forward button functionality [a form of interactive interface], Internet Patent Corp., MPEP 2106.05(d)(II)(ii)). 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim 13 recites:
A computer program product comprising:
a non-transitory computer readable medium comprising code for performing steps comprising: 
presenting a series of requested motions to be performed by an individual; 
receiving motion data from a sensor worn by the individual, the motion data recording movement of a body-joint of the individual performing the series of requested motions, wherein the movement of the body-joint moves a cursor presented on the display while a sight-line between the sensor and the display is obstructed;
analyzing the received motion data to determine a cognitive-motor impairment score for the individual; and 
reporting the cognitive-motor impairment score for the individual.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, fall under “Certain Methods of Organizing Human Activity” because the steps of providing a person with instructions, the person performing an action based on the instructions, analyzing the person’s motion, and generating a score based on the observed motion is directed towards managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules or instructions). MPEP § 2106.04(a)(2)(II)
The highlighted portion also covers performance of the limitation in the mind but for the recitation of generic computer components.
That is, other than reciting a computer with a high level of generality to implement the abstract concept, nothing in the claim elements precludes the step(s) from practically being performed in the mind.
For example, but for the processor, analyzing a person’s motion data may be performed by a person either mentally, or with pen and paper.
Similarly, but for the processor, determining a score based on the analysis of data may be performed by a person either mentally, or with pen and paper.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 14-17 reciting limitations further defining the abstract data structure for display, claims 19-25 reciting limitations further defining the abstract concept of processing the received data, which may be performed in the mind but for recitation of generic computer components, and/or may be a method of managing relationship or interactions between people).  
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
receiving motion data from a sensor worn by the individual, the motion data recording movement of a body-joint of the individual performing the series of requested motions, wherein the movement of the body-joint moves a cursor presented on the display while a sight-line between the sensor and the display is obstructed.
Based on the specification, the terms “processor”, “display”, and “sensor” are recognized as representing known classes of structures that can perform the functions set forth in the claim, e.g., Specification as originally filed on 19 September 2016 page 22 paragraph 0055 disclosing a general purpose processor, page 10 paragraph 0031 disclosing computer laptop/desktop/tablet/cell phone/TV/eye-glasses/other means of visualization as a generic device that performs the generic function of displaying data, page 9-10 paragraph 0030-0031 disclosing generic sensors as a generic device that performs the generic function of tracking human motion.
The processor, as discussed above, is a generic computer recited with a high level of generality as a tool to implement the abstract concept, and amounts to mere instructions to apply an exception. MPEP 2106.05(f)
Similarly, the display is a generic computer function that has been recited with a high level of generality to display instructions, without specific details on what the series of requested motions are or how they would be presented on such a display, and amounts to mere instructions to apply an exception. MPEP 2106.05(f))
 The use of a motion sensor to move a cursor on a screen without line of sight to a display add insignificant extra-solution activity to the abstract idea (such insignificant application or data-gathering) MPEP 2106.05(g))
These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. MPEP 2106.05(h) 
It should be noted that because the courts have made it clear that mere physicality or  tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis MPEP 2106.05(I) referencing Alice.
The display of instructions to a user, recording motion data, and display of results of an analysis merely add insignificant extra-solution activity to the abstract idea, and amounts to mere data gathering, and to insignificant application, e.g. displaying results. MPEP 2106.05(g))
Dependent claim(s) recite(s) additional subject matter which amount to limitation(s) consistent with the additional element(s) in the independent claims.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: receiving motion data from a sensor worn by the individual, the motion data recording movement of a body-joint of the individual performing the series of requested motions, wherein the movement of the body-joint moves a cursor presented on the display while a sight-line between the sensor and the display is obstructed; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
The display of data, collection of data from a generic sensor, and display of results on a generic display have been recited with a high level of generality such as to encompass all possible known techniques to one of ordinary skill in the art and amount to mere functionally claiming of an intended result. As discussed above, the Specification discloses that well-known computers with display, e.g. laptop/desktop/tablet/cell phone, and motion sensors, e.g. accelerometer/gyroscope/magnetometer sensor, may be used to performing these nominal or tangential steps, and amount(s) to element(s) that have been recognized as well-understood, routine, and conventional activity in particular fields.
In particular, Grewal discloses that validated body-worn technology that does not need a camera is well-understood, routine, and conventional in the pertinent art (page 568 column 2 paragraph 3-4). Synnott discloses using a remote to control the on-screen cursor as well-understood, routine, and conventional in the pertinent art (page 1306 column 2 paragraph 1).
Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim 26 recites:
A system, comprising:
a display;
a wearable sensor comprising at least one motion sensor, wherein the wearable sensor is configured to record motion data from the at least one motion sensor and to transmit the motion data; and 
a computing device configured to receive the motion data transmitted by the wearable sensor and configured to perform steps comprising:
presenting, on the display, a series of requested motions to be performed by an individual; 
receiving motion data from the wearable sensor, the motion data recording movement of a body-joint of the individual performing the series of requested motions, wherein the movement of the body-joint moves a cursor presented on the display by the computing device while a sight-line between the sensor and the computing device is obstructed; 
analyzing the received motion data to determine a cognitive-motor impairment score for the individual; and 
reporting the cognitive-motor impairment score for the individual.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, fall under “Certain Methods of Organizing Human Activity” because the steps of providing a person with instructions, the person performing an action based on the instructions, analyzing the person’s motion, and generating a score based on the observed motion is directed towards managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules or instructions). MPEP § 2106.04(a)(2)(II)
The highlighted portion also covers performance of the limitation in the mind but for the recitation of generic computer components.
That is, other than reciting a computer with a high level of generality to implement the abstract concept, nothing in the claim elements precludes the step(s) from practically being performed in the mind.
For example, but for the processor, analyzing a person’s motion data may be performed by a person either mentally, or with pen and paper.
Similarly, but for the processor, determining a score based on the analysis of data may be performed by a person either mentally, or with pen and paper.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 27, 29-31 reciting limitations further defining the abstract data structure for display, claims 32-36 reciting limitations further defining the abstract concept of processing the received data, which may be performed in the mind but for recitation of generic computer components, and/or may be a method of managing relationship or interactions between people).  
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
a display;
a wearable sensor comprising at least one motion sensor, wherein the wearable sensor is configured to record motion data from the at least one motion sensor and to transmit the motion data; and 
a computing device configured to receive the motion data transmitted by the wearable sensor and configured to perform steps comprising:
receiving motion data from the wearable sensor, the motion data recording movement of a body-joint of the individual performing the series of requested motions, wherein the movement of the body-joint moves a cursor presented on the display by the computing device while a sight-line between the sensor and the computing device is obstructed.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
Based on the specification, the terms “processor”, “display”, and “sensor” are recognized as representing known classes of structures that can perform the functions set forth in the claim, e.g., Specification as originally filed on 19 September 2016 page 22 paragraph 0055 disclosing a general purpose processor, page 10 paragraph 0031 disclosing computer laptop/desktop/tablet/cell phone/TV/eye-glasses/other means of visualization as a generic device that performs the generic function of displaying data, page 9-10 paragraph 0030-0031 disclosing generic sensors as a generic device that performs the generic function of tracking human motion.
The processor, as discussed above, is a generic computer recited with a high level of generality as a tool to implement the abstract concept, and amounts to mere instructions to apply an exception. MPEP 2106.05(f)
Similarly, the display is a generic computer function that has been recited with a high level of generality to display instructions, without specific details on what the series of requested motions are or how they would be presented on such a display, and amounts to mere instructions to apply an exception. MPEP 2106.05(f))
 The use of a motion sensor to move a cursor on a screen without line of sight to a display add insignificant extra-solution activity to the abstract idea (such insignificant application or data-gathering) MPEP 2106.05(g))
These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. MPEP 2106.05(h) 
It should be noted that because the courts have made it clear that mere physicality or  tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis MPEP 2106.05(I) referencing Alice.
The display of instructions to a user, recording motion data, and display of results of an analysis merely add insignificant extra-solution activity to the abstract idea, and amounts to mere data gathering, and to insignificant application, e.g. displaying results. MPEP 2106.05(g))
Dependent claim(s) recite(s) additional subject matter which amount to limitation(s) consistent with the additional element(s) in the independent claims.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: a display; a wearable sensor comprising at least one motion sensor, wherein the wearable sensor is configured to record motion data from the at least one motion sensor and to transmit the motion data; and a computing device configured to receive the motion data transmitted by the wearable sensor and configured to perform steps comprising: receiving motion data from the wearable sensor, the motion data recording movement of a body-joint of the individual performing the series of requested motions, wherein the movement of the body-joint moves a cursor presented on the display by the computing device while a sight-line between the sensor and the computing device is obstructed; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
The display of data, collection of data from a generic sensor, and display of results on a generic display have been recited with a high level of generality such as to encompass all possible known techniques to one of ordinary skill in the art and amount to mere functionally claiming of an intended result. As discussed above, the Specification discloses that well-known computers with display, e.g. laptop/desktop/tablet/cell phone, and motion sensors, e.g. accelerometer/gyroscope/magnetometer sensor, may be used to performing these nominal or tangential steps, and amount(s) to element(s) that have been recognized as well-understood, routine, and conventional activity in particular fields.
In particular, Grewal discloses that validated body-worn technology that does not need a camera is well-understood, routine, and conventional in the pertinent art (page 568 column 2 paragraph 3-4). Synnott discloses using a remote to control the on-screen cursor as well-understood, routine, and conventional in the pertinent art (page 1306 column 2 paragraph 1).
Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 7-8, 11-17, 19-21, 24-27, 29-32, 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Straus (8690325) in view of Grewal.

Claim 1: Straus teaches:
A method (Abstract illustrating a method), comprising: 
presenting, by a processor (Figure 1A label 100 illustrating a computerized system) on a display (Figure 1A label 115 illustrating a display screen), a series of requested motions to be performed by an individual (Figure 2B label 204, 210, 216, 222 illustrating presenting instructions to the user); 
receiving, by the processor, motion data from a sensor, the motion data recording movement (column 9 line 47-49 illustrating detecting the user’s response to testing stimuli with a motion sensor), while a sight-line between the sensor and the display is obstructed (column 5 line 20-39 illustrating an acceleration sensor that does not require a sight-line with the display or camera);
analyzing, by the processor, the received motion data to determine a cognitive-motor impairment score for the individual  (page 10 paragraph 49 illustrating calculating a score); and 
reporting, by the processor, the cognitive-motor impairment score for the individual (page 10 paragraph 50-51 illustrating displaying test scores to the user).
Straus further teaches monitoring the body in space, including direction/extent/movement/position/rate of a limb (column 4 line 58 to column 5 line 2).
Straus does not teach:
sensor worn by the individual,
of a body-joint of the individual performing the series of requested motions, wherein the movement of the body-joint moves a cursor presented on the display.
Grewal teaches:
sensor worn by the individual (page 568 column 2 paragraph 3-4 as discussed above and incorporated herein);
of a body-joint of the individual performing the series of requested motions (page 568 column 2 paragraph 3-4 illustrating inertial sensors, page 570 column 1 paragraph 1 illustrating moving a cursor on the screen by moving a plurality of joints (hips, ankles, heels, toes) according to displayed instructions), wherein the movement of the body-joint moves a cursor presented on the display (page 570 column 1 paragraph 1 illustrating moving a cursor on the screen by moving a plurality of joints).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the monitored patient movement of Grewal within the embodiment of measurement system of Straus with the motivation of providing measurable improvements for patients with limited mobility (Grewal; Abstract, page 568 column 1 paragraph 1-3).

Claim 2: Straus in view of Grewal teach:
The method of claim 1, as discussed above and incorporated herein.
Straus further teaches:
wherein the step of presenting the series of requested motions comprises presenting a series of sequentially-ordered numbers in a fixed order on a display (column 7 line 29-54 illustrating TMT comprising a series of numbers in sequence).

Claim 3: Straus in view of Grewal teach:
The method of claim 1, as discussed above and incorporated herein.
Straus further teaches:
wherein the step of presenting the series of requested motions comprises presenting a series of sequentially-ordered numbers in a random order on a display (column 7 line 29-54 illustrating TMT comprising a series of numbers in alternating sequence [considered to be a form of “random order”], column 29 line 34 illustrating randomization of stimuli).

Claim 4: Straus in view of Grewal teach:
The method of claim 1, as discussed above and incorporated herein.
Straus further teaches:
wherein the step of presenting the series of requested motions comprises presenting a series of sequentially-ordered numbers and letters in a random order on a display (column 7 line 29-54 illustrating TMT comprising a series of numbers and letters in alternating sequence [considered to be a form of “random order”], column 29 line 34 illustrating randomization of stimuli).

Claim 5: Straus in view of Grewal teach:
The method of claim 1, as discussed above and incorporated herein.
Straus further teaches:
wherein the step of presenting the series of requested motions comprises presenting a series of objects on a display (column 26 line 50-58 illustrating letters, numbers, characters, sceneries, sensations [considered to be forms of “objects”]).

Claim 7: Straus in view of Grewal teach:
The method of claim 1, as discussed above and incorporated herein.
Straus further teaches:
wherein the step of analyzing the received motion data comprises determining a total time used by the individual to complete the series of requested motions (column 7 line 29-54 illustrating TMT as a timed test to complete all trail markings).

Claim 8: Straus in view of Grewal teach:
The method of claim 1, as discussed above and incorporated herein.
Straus further teaches:
wherein the step of analyzing the received motion data comprises: 
counting a number of mistakes in performing the requested motions to determine a working memory performance (column 29 line 34-39 illustrating automatically recording the user’s selection of missing or distorted visual field test pattern [considered to be a form of “mistakes”], column 30 line 59 illustrating automatically assessing working memory); and 
measuring a time elapsed between onset of movement and onset of display of virtual targets on the screen (column 29 line 20-21 illustrating measuring a time to move to stimulus to automatically assess complex eye hand coordination) to estimate the ability of visual search (column 7 line 53-54 illustrating assessing visual search), scanning (column 7 line 53 illustrating visual scanning), speed of processing (column 7 line 54 illustrating motor speed), mental flexibility (column 7 line 53 illustrating mental flexibility), and/or executive functions (column 7 line 51 illustrating executive function).

Claim 11: Straus in view of Grewal teach:
The method of claim 1, as discussed above and incorporated herein.
Straus further teaches:
wherein the step of analyzing the received motion data to determine a cognitive-motor impairment score for the individual comprises analyzing a jerkiness of point-to-point (column 29 line 21 illustrating assessment movement smoothness) reaching kinematic parameters (column 10 line 1 illustrating adjusting the speed of the test stimuli) to assess weakness (column 28 line 33 illustrating assessing weakness) and motor performance (column 28 line 35 illustrating assessing the user’s performance when operating a motor vehicle).

Claim 12: Straus in view of Grewal teach:
The method of claim 1, as discussed above and incorporated herein.
Straus further teaches:
wherein the step of reporting the cognitive-motor impairment score comprises determining whether an individual exhibits signs of cognitive impairment (column 2 line 43 illustrating assessing cognitive impairment), motor impairment (column 28 line 21 illustrating assessing neuromotor conditions), physical frailty (column 28 line 33 illustrating physical weakness), cognitive frailty (column 7 line 28 illustrating assessing cognitive function of the user), or a combination thereof (as discussed above, and incorporated herein).

Claim 13: Straus teaches:
A computer program product (column 4 line 48 illustrating a computer program) comprising:
a non-transitory computer readable medium comprising code (column 4 line 48-52 illustrating computer code) for performing steps comprising: 
presenting a series of requested motions to be performed by an individual Figure 2B label 204, 210, 216, 222 illustrating presenting instructions to the user);
receiving motion data from a sensor, the motion data recording movement (column 9 line 47-49 illustrating detecting the user’s response to testing stimuli with a motion sensor) while a sight-line between the sensor and the display is obstructed (column 5 line 20-39 illustrating an acceleration sensor that does not require a sight-line with the display or camera);
analyzing the received motion data to determine a cognitive-motor impairment score for the individual (page 10 paragraph 49 illustrating calculating a score); and 
reporting the cognitive-motor impairment score for the individual (page 10 paragraph 50-51 illustrating displaying test scores to the user).
Straus further teaches monitoring the body in space, including direction/extent/movement/position/rate of a limb (column 4 line 58 to column 5 line 2).
Straus does not teach:
sensor worn by the individual;
of a body-joint of the individual performing the series of requested motions, wherein the movement of the body-joint moves a cursor presented on the display.
Grewal teaches:
sensor worn by the individual (page 568 column 2 paragraph 3-4 as discussed above and incorporated herein);
of a body-joint of the individual performing the series of requested motions (page 568 column 2 paragraph 3-4 illustrating inertial sensors, page 570 column 1 paragraph 1 illustrating moving a cursor on the screen by moving a plurality of joints (hips, ankles, heels, toes) according to displayed instructions), wherein the movement of the body-joint moves a cursor presented on the display (page 570 column 1 paragraph 1 illustrating moving a cursor on the screen by moving a plurality of joints).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the monitored patient movement of Grewal within the embodiment of measurement system of Straus with the motivation of providing measurable improvements for patients with limited mobility (Grewal; Abstract, page 568 column 1 paragraph 1-3).

Claim 14: Straus in view of Grewal teach:
The computer program product of claim 13, as discussed above and incorporated herein.
Straus further teaches:
wherein the step of presenting the series of requested motions comprises presenting a series of sequentially-ordered numbers in a fixed order on a display (column 7 line 29-54 illustrating TMT comprising a series of numbers in sequence).

Claim 15: Straus in view of Grewal teach:
The computer program product of claim 13, as discussed above and incorporated herein.
Straus further teaches:
wherein the step of presenting the series of requested motions comprises presenting a series of sequentially-ordered numbers in a random order on a display (column 7 line 29-54 illustrating TMT comprising a series of numbers in alternating sequence [considered to be a form of “random order”], column 29 line 34 illustrating randomization of stimuli).

Claim 16: Straus in view of Grewal teach:
The computer program product of claim 13, as discussed above and incorporated herein.
Straus further teaches:
wherein the step of presenting the series of requested motions comprises presenting a series of sequentially-ordered numbers and letters in a random order on a display (column 7 line 29-54 illustrating TMT comprising a series of numbers and letters in alternating sequence [considered to be a form of “random order”], column 29 line 34 illustrating randomization of stimuli)).

Claim 17: Straus in view of Grewal teach:
The computer program product of claim 13, as discussed above and incorporated herein.
Straus further teaches:
wherein the step of presenting the series of requested motions comprises presenting a series of objects on a display (column 26 line 50-58 illustrating letters, numbers, characters, sceneries, sensations [considered to be forms of “objects”]).

Claim 19: Straus in view of Grewal teach:
The computer program product of claim 13, as discussed above and incorporated herein.
Straus further teaches:
wherein the step of analyzing the received motion data comprises determining a total time used by the individual to complete the series of requested motions (column 7 line 29-54 illustrating TMT as a timed test to complete all trail markings).

Claim 20: Straus in view of Grewal teach:
The computer program product of claim 13, as discussed above and incorporated herein.
Straus further teaches:
wherein the step of analyzing the received motion data comprises: 
counting a number of mistakes in performing the requested motions to determine a working memory performance (column 29 line 34-39 illustrating automatically recording the user’s selection of missing or distorted visual field test pattern [considered to be a form of “mistakes”], column 30 line 59 illustrating automatically assessing working memory);; and 
measuring a time elapsed between onset of movement and onset of display of virtual targets on the screen (column 29 line 20-21 illustrating measuring a time to move to stimulus to automatically assess complex eye hand coordination) to estimate the ability of visual search (column 7 line 53-54 illustrating assessing visual search), scanning (column 7 line 53 illustrating visual scanning), speed of processing (column 7 line 54 illustrating motor speed), mental flexibility (column 7 line 53 illustrating mental flexibility), and/or executive functions (column 7 line 51 illustrating executive function).

Claim 21: Straus in view of Grewal teach:
The computer program product of claim 13, as discussed above and incorporated herein.
Straus further teaches:
wherein the step of reporting the cognitive-motor impairment score comprises determining whether an individual exhibits signs of Mild Cognitive Impairment (MCI) (this limitation is rendered optional by the limitation “or” and therefore need not be taught by the applied art, in the interest of compact prosecution for Applicant, see page 7 column 16-54 illustrating a plurality of cognitive tests [considered to be capable of diagnosing “Mild” or severe forms]) or Alzheimer's Disease (AD) (column 28 line 19 illustrating diagnosing Alzheimer’s).

Claim 24: Straus in view of Grewal teach:
The computer program product of claim 13, as discussed above and incorporated herein.
Straus further teaches:
wherein the step of analyzing the received motion data to determine a cognitive-motor impairment score for the individual comprises analyzing a jerkiness of point-to-point  (column 29 line 21 illustrating assessment movement smoothness) reaching kinematic parameters (column 10 line 1 illustrating adjusting the speed of the test stimuli) to assess weakness (column 28 line 33 illustrating assessing weakness) and motor performance (column 28 line 35 illustrating assessing the user’s performance when operating a motor vehicle).

Claim 25: Straus in view of Grewal teach:
The computer program product of claim 13, as discussed above and incorporated herein.
Straus further teaches:
wherein the step of reporting the cognitive-motor impairment score comprises determining whether an individual exhibits signs of cognitive impairment (column 2 line 43 illustrating assessing cognitive impairment), motor impairment (column 28 line 21 illustrating assessing neuromotor conditions), physical frailty (column 28 line 33 illustrating physical weakness), cognitive frailty (column 7 line 28 illustrating assessing cognitive function of the user), or a combination thereof (as discussed above, and incorporated herein).

Claim 26: Straus teaches:
A system (Abstract illustrating a system), comprising:
a display (Figure 1A label 115 illustrating a display screen);
at least one motion sensor, wherein the sensor is configured to record motion data from the at least one motion sensor and to transmit the motion data (column 9 line 47-49 illustrating detecting the user’s response to testing stimuli with a motion sensor); and
a computing device (Figure 1 illustrating a computer) configured to receive the motion data transmitted by the wearable sensor and configured to perform steps comprising (Figure 1 illustrating receiving the data from the user’s sensor):
presenting, on the display, a series of requested motions to be performed by an individual (Figure 2B label 204, 210, 216, 222 illustrating presenting instructions to the user on the display screen);
receiving motion data from the wearable sensor, the motion data recording movement (column 9 line 47-49 illustrating detecting the user’s response to testing stimuli with a motion sensor), while a sight-line between the sensor and the computing device is obstructed (column 5 line 20-39 illustrating an acceleration sensor that does not require a sight-line with the display or camera);
analyzing the received motion data to determine a cognitive-motor impairment score for the individual (page 10 paragraph 49 illustrating calculating a score); and 
reporting the cognitive-motor impairment score for the individual (page 10 paragraph 50-51 illustrating displaying test scores to the user).
Straus further teaches a plurality of sensors (page 5 paragraph 21-39).
Straus does not teach:
a wearable sensor;
of a body-joint of the individual performing the series of requested motions, wherein the movement of the body-joint moves a cursor presented on the display by the computing device.
Grewal teaches:
a wearable sensor (page 568 column 2 paragraph 3-4 as discussed above and incorporated herein);
of a body-joint of the individual performing the series of requested motions (page 568 column 2 paragraph 3-4 illustrating inertial sensors, page 570 column 1 paragraph 1 illustrating moving a cursor on the screen by moving a plurality of joints (hips, ankles, heels, toes) according to displayed instructions), wherein the movement of the body-joint moves a cursor presented on the display (page 570 column 1 paragraph 1 illustrating moving a cursor on the screen by moving a plurality of joints).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the monitored patient movement of Grewal within the embodiment of measurement system of Straus with the motivation of providing measurable improvements for patients with limited mobility (Grewal; Abstract, page 568 column 1 paragraph 1-3).

Claim 27: Straus in view of Grewal teach:
The system of claim 26, as discussed above and incorporated herein.
Straus further teaches:
wherein the step of presenting the series of requested motions comprises presenting a series of sequentially- ordered numbers in a fixed order on the display (column 7 line 29-54 illustrating TMT comprising a series of numbers in sequence).

Claim 29: Straus in view of Grewal teach:
The system of claim 26, as discussed above and incorporated herein.
Straus further teaches:
wherein the step of presenting the series of requested motions comprises presenting a series of sequentially-ordered numbers in a random order on a spatial display (column 7 line 29-54 illustrating TMT comprising a series of numbers in alternating sequence [considered to be a form of “random order”], column 29 line 34 illustrating randomization of stimuli).

Claim 30: Straus in view of Grewal teach:
The system of claim 26, as discussed above and incorporated herein.
Straus further teaches:
wherein the step of presenting the series of requested motions comprises presenting a series of sequentially-ordered numbers and letters in a random order on a spatial display (column 7 line 29-54 illustrating TMT comprising a series of numbers and letters in alternating sequence [considered to be a form of “random order”], column 29 line 34 illustrating randomization of stimuli).

Claim 31: Straus in view of Grewal teach:
The system of claim 26, as discussed above and incorporated herein.
Straus further teaches:
wherein the step of presenting the series of requested motions comprises presenting a series of objects on a display (column 26 line 50-58 illustrating letters, numbers, characters, sceneries, sensations [considered to be forms of “objects”]).

Claim 32: Straus in view of Grewal teach:
The system of claim 26, as discussed above and incorporated herein.
Straus further teaches:
wherein the step of reporting the cognitive-motor impairment score comprises determining whether an individual exhibits signs of Mild Cognitive Impairment (MCI) (this limitation is rendered optional by the limitation “or” and therefore need not be taught by the applied art, in the interest of compact prosecution for Applicant, see page 7 column 16-54 illustrating a plurality of cognitive tests [considered to be capable of diagnosing “Mild” or severe forms]) or Alzheimer's Disease (AD) (column 28 line 19 illustrating diagnosing Alzheimer’s).

Claim 35: Straus in view of Grewal teach:
The system of claim 26, as discussed above and incorporated herein.
Straus further teaches:
wherein the step of analyzing the received motion data to determine a cognitive-motor impairment score for the individual comprises analyzing a jerkiness of point-to-point (column 29 line 21 illustrating assessment movement smoothness) reaching kinematic parameters (column 10 line 1 illustrating adjusting the speed of the test stimuli) to assess weakness (column 28 line 33 illustrating assessing weakness) and motor performance (column 28 line 35 illustrating assessing the user’s performance when operating a motor vehicle).

Claim 36: Straus in view of Grewal teach:
The system of claim 26, as discussed above and incorporated herein.
Straus further teaches:
wherein the step of reporting the cognitive-motor impairment score comprises determining whether an individual exhibits signs of cognitive impairment (column 2 line 43 illustrating assessing cognitive impairment) or motor impairment (column 28 line 21 illustrating assessing neuromotor conditions) or both (as discussed above, and incorporated herein).

Claim 37: Straus in view of Grewal teach:
The system of claim 26, as discussed above and incorporated herein.
Straus further teaches:
wherein the processing device is integrated with the wearable sensor (column 8 line 38 illustrating that the system can be integrated via local connection, column 11 line 29 illustrating integrating the display device).

Claim(s) 9-10, 22-23, 33-34, 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Straus in view of Grewal as applied to parent claims 1, 13, 26 above as applicable, and further in view of Synnott.

Claim 9: Straus in view of Grewal teach:
The method of claim 1, as discussed above and incorporated herein.
Straus further teaches diagnosing Parkinson disease (column 28 line 19-20).
Straus in view of Grewal do not teach:
wherein the step of analyzing the received motion data to determine a cognitive-motor impairment score for the individual comprises analyzing a peak velocity during point-to-point reaching to assess motor performance or frailty.
Synnott teaches:
wherein the step of analyzing the received motion data to determine a cognitive-motor impairment score for the individual (page 1307 column 2 paragraph 1 illustrating determining the severity score for various PD symptoms) comprises analyzing a peak velocity during point-to-point reaching (page 1307 column 2 paragraph 2-3 illustrating identifying high-frequency fine motor movement and high frequency oscillations [considered to be a form of “peak velocity”] when trying to complete a task of moving a cursor between targets/points) to assess motor performance or frailty (page 1307 column 2 paragraph 2-3 illustrating tracking cursor movement speeds to determine tremors [considered to be a form of “motor performance”] and  Parkinson’s [considered to be a form of “frailty”]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the cursor movement speed analysis of Synnott within the diagnostic system of Straus in view of Grewal with the motivation of accurately diagnosing a patient with Parkinson’s by detecting tremors in the patient’s movements (Synnott; page 1307 column 2 paragraph 3).

Claim 10: Straus in view of Grewal teach:
 The method of claim 1, as discussed above and incorporated herein.
Straus further teaches diagnosing Parkinson disease (column 28 line 19-20).
Straus in view of Grewal teach do not teach:
wherein the step of analyzing the received motion data to determine a cognitive-motor impairment score for the individual comprises analyzing a dislocation of peak velocity with respect to a middle pathway of a point-to-point reaching task to assess cognitive impairment, motor impairment, or fatigue.
Synnott teaches:
wherein the step of analyzing the received motion data to determine a cognitive-motor impairment score for the individual (page 1307 column 2 paragraph 1 illustrating determining the severity score for various PD symptoms) comprises analyzing a dislocation of peak velocity (page 1307 column 2 paragraph 2-3 illustrating filtering [considered to be a form of “dislocation”] high-frequency oscillations [considered to be a form of “peak velocity”]) with respect to a middle pathway (page 1307 column 2 paragraph 2-3 illustrating the high frequency oscillation occurring between the movement of a cursor between two targets) of a point-to-point reaching task (page 1307 column 2 paragraph 2-3 illustrating identifying high-frequency fine motor movement and high frequency oscillations [considered to be a form of “peak velocity”] when trying to complete a task of moving a cursor between targets/points) to assess cognitive impairment (page 1307 column 2 paragraph 3 illustrating diagnosing Parkinson’s), motor impairment (page 1307 column 2 paragraph 3 illustrating tremors), or fatigue (page 1309 column 1 paragraph 1 illustrating reducing the effects of fatigue on the patient’s test results).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the cursor movement speed analysis of Synnott within the diagnostic system of Straus in view of Grewal with the motivation of accurately diagnosing a patient with Parkinson’s by detecting tremors in the patient’s movements (Synnott; page 1307 column 2 paragraph 3).

Claim 22: Straus in view of Grewal teach:
The computer program product of claim 13, as discussed above and incorporated herein.
Straus further teaches diagnosing Parkinson disease (column 28 line 19-20).
Straus in view of Grewal do not teach:
wherein the step of analyzing the received motion data to determine a cognitive-motor impairment score for the individual comprises analyzing a peak velocity during point-to-point reaching to assess motor performance or frailty.
Synnott teaches:
wherein the step of analyzing the received motion data to determine a cognitive-motor impairment score for the individual (page 1307 column 2 paragraph 1 illustrating determining the severity score for various PD symptoms) comprises analyzing a peak velocity during point-to-point reaching (page 1307 column 2 paragraph 2-3 illustrating identifying high-frequency fine motor movement and high frequency oscillations [considered to be a form of “peak velocity”] when trying to complete a task of moving a cursor between targets/points) to assess motor performance or frailty (page 1307 column 2 paragraph 2-3 illustrating tracking cursor movement speeds to determine tremors [considered to be a form of “motor performance”] and  Parkinson’s [considered to be a form of “frailty”]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the cursor movement speed analysis of Synnott within the diagnostic system of Straus in view of Grewal with the motivation of accurately diagnosing a patient with Parkinson’s by detecting tremors in the patient’s movements (Synnott; page 1307 column 2 paragraph 3).

Claim 23: Straus in view of Grewal teach:
The computer program product of claim 13, as discussed above and incorporated herein.
Straus further teaches diagnosing Parkinson disease (column 28 line 19-20).
Straus in view of Grewal do not teach:
wherein the step of analyzing the received motion data to determine a cognitive-motor impairment score for the individual comprises analyzing a dislocation of peak velocity with respect to a middle pathway of a point-to-point reaching task to assess cognitive impairment, motor impairment, or fatigue.
Synnott teaches:
wherein the step of analyzing the received motion data to determine a cognitive-motor impairment score for the individual (page 1307 column 2 paragraph 1 illustrating determining the severity score for various PD symptoms) comprises analyzing a dislocation of peak velocity (page 1307 column 2 paragraph 2-3 illustrating filtering [considered to be a form of “dislocation”] high-frequency oscillations [considered to be a form of “peak velocity”]) with respect to a middle pathway (page 1307 column 2 paragraph 2-3 illustrating the high frequency oscillation occurring between the movement of a cursor between two targets) of a point-to-point reaching task (page 1307 column 2 paragraph 2-3 illustrating identifying high-frequency fine motor movement and high frequency oscillations [considered to be a form of “peak velocity”] when trying to complete a task of moving a cursor between targets/points) to assess cognitive impairment (page 1307 column 2 paragraph 3 illustrating diagnosing Parkinson’s), motor impairment (page 1307 column 2 paragraph 3 illustrating tremors), or fatigue (page 1309 column 1 paragraph 1 illustrating reducing the effects of fatigue on the patient’s test results).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the cursor movement speed analysis of Synnott within the diagnostic system of Straus in view of Grewal with the motivation of accurately diagnosing a patient with Parkinson’s by detecting tremors in the patient’s movements (Synnott; page 1307 column 2 paragraph 3).

Claim 33: Straus in view of Grewal teach:
The system of claim 26, as discussed above and incorporated herein.
Straus further teaches diagnosing Parkinson disease (column 28 line 19-20).
Straus in view of Grewal do not teach:
wherein the step of analyzing the received motion data to determine a cognitive-motor impairment score for the individual comprises analyzing a peak velocity during point-to-point reaching to assess motor performance or frailty.
Synnott teaches:
wherein the step of analyzing the received motion data to determine a cognitive-motor impairment score for the individual (page 1307 column 2 paragraph 1 illustrating determining the severity score for various PD symptoms) comprises analyzing a peak velocity during point-to-point reaching (page 1307 column 2 paragraph 2-3 illustrating identifying high-frequency fine motor movement and high frequency oscillations [considered to be a form of “peak velocity”] when trying to complete a task of moving a cursor between targets/points) to assess motor performance or frailty (page 1307 column 2 paragraph 2-3 illustrating tracking cursor movement speeds to determine tremors [considered to be a form of “motor performance”] and  Parkinson’s [considered to be a form of “frailty”]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the cursor movement speed analysis of Synnott within the diagnostic system of Straus in view of Grewal with the motivation of accurately diagnosing a patient with Parkinson’s by detecting tremors in the patient’s movements (Synnott; page 1307 column 2 paragraph 3).

Claim 34: Straus in view of Grewal teach:
The system of claim 26, as discussed above and incorporated herein.
Straus further teaches diagnosing Parkinson disease (column 28 line 19-20).
Straus in view of Grewal do not teach:
wherein the step of analyzing the received motion data to determine a cognitive-motor impairment score for the individual comprises analyzing a dislocation of peak velocity with respect to a middle pathway of a point-to-point reaching task to assess cognitive impairment, motor impairment, or fatigue.
Synnott teaches:
wherein the step of analyzing the received motion data to determine a cognitive-motor impairment score for the individual (page 1307 column 2 paragraph 1 illustrating determining the severity score for various PD symptoms) comprises analyzing a dislocation of peak velocity (page 1307 column 2 paragraph 2-3 illustrating filtering [considered to be a form of “dislocation”] high-frequency oscillations [considered to be a form of “peak velocity”]) with respect to a middle pathway (page 1307 column 2 paragraph 2-3 illustrating the high frequency oscillation occurring between the movement of a cursor between two targets) of a point-to-point reaching task (page 1307 column 2 paragraph 2-3 illustrating identifying high-frequency fine motor movement and high frequency oscillations [considered to be a form of “peak velocity”] when trying to complete a task of moving a cursor between targets/points) to assess cognitive impairment (page 1307 column 2 paragraph 3 illustrating diagnosing Parkinson’s), motor impairment (page 1307 column 2 paragraph 3 illustrating tremors), or fatigue (page 1309 column 1 paragraph 1 illustrating reducing the effects of fatigue on the patient’s test results).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the cursor movement speed analysis of Synnott within the diagnostic system of Straus in view of Grewal with the motivation of accurately diagnosing a patient with Parkinson’s by detecting tremors in the patient’s movements (Synnott; page 1307 column 2 paragraph 3).

Claim 38: Straus in view of Grewal teach:
The method of claim 1, as discussed above and incorporated herein.
Straus does not teach:
wherein: 
the series of requested motions to be performed by the individual comprises requests for performing body movements, comprising a point-to-point reaching movement, that translates a motion of a body-joint into an interactive interface.
Grewal teaches:
the series of requested motions to be performed by the individual comprises requests for performing body movements, comprising a point-to-point reaching movement (page 568 column 2 paragraph 3-4 illustrating inertial sensors, page 570 column 1 paragraph 1 illustrating moving a cursor on the screen by moving a plurality of joints (hips, ankles, heels, toes) according to displayed instructions),  that translates a motion of a body-joint into an interactive interface (page 569 Figure 2 illustrating an interactive interface).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the monitored patient movement of Grewal within the embodiment of measurement system of Straus in view of Grewal with the motivation of providing measurable improvements for patients with limited mobility (Grewal; Abstract, page 568 column 1 paragraph 1-3).
Straus in view of Grewal do not teach:
analyzing the received motion data to determine a cognitive-motor impairment score for the individual comprises: 
analyzing a speed of a point-to-point reaching movement; 
analyzing a jerkiness of the point-to-point reaching movement; 
analyzing a time to complete the series of requested motions; and 
determining a separate cognitive performance and motor performance for the individual based on the speed, the jerkiness, and the time.
Synnott teaches:
analyzing a speed of a point-to-point reaching movement (page 1307 column 2 paragraph 2-3 illustrating determining the cursor movement speed, page1309 Figure 2 illustrating moving between two points); 
analyzing a jerkiness of the point-to-point reaching movement (page 1307 column 2 paragraph 2-3 illustrating identifying and filtering [considered to be a form of “analyzing”] high frequency oscillations [considered to be a form of “jerkiness”]); 
analyzing a time to complete the series of requested motions (page 1307 column 2 last paragraph illustrating completion time to complete a task); and 
determining a separate cognitive performance (page 1307 column 1 paragraph 2-3 illustrating self-perceived severity [considered to be a form of “cognitive performance”]) and motor performance for the individual based on the speed, the jerkiness, and the time (page 1307 column 1 last paragraph to at least page 1308 column 1 paragraph 3 illustrating determining the motor control of the patient).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the cursor movement speed analysis of Synnott within the diagnostic system of Straus in view of Grewal with the motivation of accurately diagnosing a patient with Parkinson’s by detecting tremors in the patient’s movements (Synnott; page 1307 column 2 paragraph 3).

Claim 39: Straus in view of Grewal and Synnott teach:
The method of claim 38, as discussed above and incorporated herein.
Straus in view of Grewal do not teach:
wherein analyzing a jerkiness of the point-to-point reaching movement comprises analyzing a high frequency component of kinematics during the point-to-point reaching movement to determine the jerkiness.
Synnott teaches:
wherein analyzing a jerkiness of the point-to-point reaching movement comprises analyzing a high frequency component of kinematics during the point-to-point reaching movement to determine the jerkiness (page 1307 column 2 paragraph 2-3 illustrating identifying high frequency oscillations [considered to be a form of “jerkiness”]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the cursor movement speed analysis of Synnott within the diagnostic system of Straus in view of Grewal with the motivation of accurately diagnosing a patient with Parkinson’s by detecting tremors in the patient’s movements (Synnott; page 1307 column 2 paragraph 3).

Response to Arguments
In the Remarks filed on 18 July 2022, Applicant makes numerous arguments. Examiner will address these arguments in the order presented.

On page 11 Applicant refers to the Applicants’ Publication.
The Pre-Grant Publication is not part of the Official file. Applicant is requested to refer to the Specification as originally filed.

On page 11-12 Applicant argues that the claims provide motion tracking despite obstructions between the sensor and display.
As discussed above with respect to at least the Specification as originally filed on 19 September 2016 (page 9-10 paragraph 0030-0031 disclosing generic sensors), Straus (column 5 line 20-39 illustrating an acceleration sensor that does not require a sight-line with the display or camera), Grewal (page 568 column 2 paragraph 3-4 disclosing LegSys™ sensors available on the market), a motion sensor that do not require line of sight to a display or camera is well-understood, routine, and conventional in the art, and therefore does not provide any technical improvement.
Instead, the sensor has been found to be directed towards insignificant extrasolution activities at best, e.g. insignificant data gathering. This type of sensor is well-understood, routine, and conventional in the pertinent arts.

Applicant’s arguments with respect to claim(s) 1, 26 on page 12-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

On page 14 Applicant asserts that the rejection failed to clearly explain why the applied art teaches each and every element.
All claimed elements are found in the applied art. In the interest of compact prosecution for Applicant, the following discussion is provided.
Regarding the analysis of peak velocity (as in at least claim 9), Synnott (page 1307 column 2 paragraph 2-3) teaches identifying high frequency oscillations in the cursor speed. This oscillation represents the local maxima of cursor speed, and represents instances where an otherwise average speed would experience spikes representing the high amplitude of a tremor.
Regarding the dislocation of peak velocity with respect to a middle pathway (as in at least claim 10), Synnott page 1307 column 2 paragraph 2-3) teaches filtering these high frequency/high amplitude oscillations, and is considered to be a form of “dislocation”, and (page 1309 Figure 2) that these oscillations occur when moving between two points [considered to be a form of “middle pathway”] (notice clusters representing tremors causing the motion oscillate with high amplitude).

Based on the evidence above, Applicant’s argument is not found persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Najafi (Laboratory in a box: wearable sensors and its advantages for gait analysis) discloses the LegSyS™ device being on sale as early as 2011 (page 6508 column 2 paragraph 2).
Mirelman (Association Between Performance on Timed Up and Go Subtasks and Mild Cognitive Impairment: Further Insights into the Links Between Cognitive and Motor Function) discloses using sensors to measure body motion (page 3 paragraph 4), and determining the jerk for each motion (page 11 Table 2).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-0259. The examiner can normally be reached Monday-Friday 9AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MORGAN ROBERT W (SPE) can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.N.N./Examiner, Art Unit 3626                                                                                                                                                                                                        



/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626